DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,035,970 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claimed invention is a narrower scope of the instance application. Thus, the broader scope of the instance application is encompassed by the patent’s invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keers et al. (US 2009/0296520, IDS) in view of Steenstrup et al. (“Steenstrup”, US 10429505, IDS). 	1) Regarding claims 1 and 13, Keers discloses a seabed object detection system (Fig. 1), comprising: 	a receiver array (main streamer 102) including a plurality of receivers disposed on a plurality of streamers (survey rece3ivers 104), the plurality of streamers including:| 		a central pair of streamers (two inner adjacent 102(s) as illustrated in Fig. 1) including a central port side streamer and a central starboard side streamer (the examiner interprets that the left vessels attachment side off the center line of the vessel to be a port side attachment, hence since the two inner adjacent 102(s) are center between the other 102(s), and the left 102 is attached to the left attachment it reads on the limitation. The right side attachment will be interpreted as a starboard attachment and interpreted in a similar manned for the central starboard side); 		at least one auxiliary port side streamer located a first distance from the central pair of streamers (outer left side 102 is illustrated at a distance from the left inside 102 and center pair); and 	 	at least one auxiliary starboard side streamer located a second distance from the central pair of streamers opposite the at least one auxiliary port side streamer (outer right side 102 is illustrated at a distance from the right inside 102 and center pair); and a source array including a plurality of sources (¶0020; Fig. 1 element(s) S coupled to the mini streamers 112),  	the plurality of sources including: 		at least one central pair of sources (Fig. 1), the at least one central pair of sources including a central port side source and a central starboard side source (see Fig. 1 with the similar interpretation of the port side and starboard side addressed above), and located between the central pair of streamers (Fig. 1); 		at least one auxiliary port side source (¶0039 with reference to Fig. 1: additional mini streamers 150, hence a corresponding S element would be attached similar to mini streamer 112 on the left side), the at least one auxiliary port side source located between the central port side streamer and the at least one auxiliary port side streamer (Fig. 1); and 		at least one auxiliary starboard side source (¶0039 with reference to Fig. 1: additional mini streamers 150, hence a corresponding S element would be attached similar to mini streamer 112 on the left side), the at least one auxiliary starboard side source located between the central starboard side streamer and the at least one auxiliary starboard side streamer (Fig. 1). 	As per the limitation wherein the source array towed as part of a first pass defines a first path and the source array towed as part of a second pass defines a second path, the first path interleaved with the second path such that the first path partially overlaps the second path. 	While Keers is silent to a particular path of travel, in the same art, Steenstrup, discloses, in claims 1 and 18; Figs. 2, the concept of traverses a first and second path that overlap (corresponding to interleaved paths). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of traverses a first and second path that overlap as taught by Steenstrup, with the motivation to enhance the survey acquisition technique of the system.  	2) Regarding claim 18, Keers and Steenstrup teach wherein the plurality of streamers comprises exactly eight streamers (Keers: ¶0026).
Claim(s) 2-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keers in view of Steenstrup, and in further view of Widmaier et al.( “Widmaier”, US 2013/0322205 A1) 	1) Regarding claims 2 and 14, as per the limitation the central port side source located between the central port side streamer and a midline of the central port side streamer and the central starboard side streamer; and the central starboard side source located between the central starboard side streamer and the midline of the central port side streamer and the central starboard side streamer.	 	Keers illustration of the mini streamers 112(s), in Fig. 1, illustrates them respectively being space at locations that would have them between a midline and the respective central side streamer. 	Widmaier discloses, in ¶0026; ¶0031-33; Figs. 1 and 3, the concept of using a midline to strategically position sources between streamers.   	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a midline to strategically position sources between streamers as taught by Widmaier, into the system as taught by Keers and Steenstrup, with the motivation to enhance the survey acquisition technique of the system.  	2) Regarding claim 3, Keers and Steenstrup teach the central port side source located equidistant from the central port side streamer (Keers: Fig. 1: distance X2).  	As per the limitation a midline of the central port side streamer and the central starboard side streamer. 	Keers illustration of the mini streamers 112(s), in Fig. 1, illustrates them respectively being space at locations that would have them between a midline and the respective central side streamer. 	 	Widmaier discloses, in ¶0026; ¶0031-33; Figs. 1 and 3, the concept of using a midline to strategically position sources between streamers.   	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a midline to strategically position sources between streamers as taught by Widmaier, into the system as taught by Keers and Steenstrup, with the motivation to enhance the survey acquisition technique of the system. 	3) Regarding claim 4, Keers and Steenstrup teach the central starboard side source located equidistant from the central starboard side streamer (Keers: Fig. 1: distance X2).  	As per the limitation a midline of the central port side streamer and the central starboard side streamer. 	Keers illustration of the mini streamers 112(s), in Fig. 1, illustrates them respectively being space at locations that would have them between a midline and the respective central side streamer.  	Widmaier discloses, in ¶0026; ¶0031-33; Figs. 1 and 3, the concept of using a midline to strategically position sources between streamers.   	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a midline to strategically position sources between streamers as taught by Widmaier, into the system as taught by Keers and Steenstrup, with the motivation to enhance the survey acquisition technique of the system. 	4) Regarding claim 5, Keers and Steenstrup teach the at least one auxiliary port side streamer comprises three auxiliary port side streamers (Keers: ¶0026); the at least one auxiliary starboard side streamer comprises three auxiliary starboard side streamers (Keers: ¶0026); 	 	the at least one auxiliary port side source comprises three auxiliary port side sources (Keers: ¶0026), and 	the at least one auxiliary starboard side source comprises three auxiliary starboard side sources (Keers: ¶0026).  	each of the three auxiliary port side sources located between two streamers of the three auxiliary port side streamers and the central port side streamer; and , each of the three auxiliary starboard side sources located between two streamers of the three auxiliary starboard side streamers and the central port side streamer. 	Keers discloses, in ¶0026, that any combination of mini-streamers and main streamer can be used. 	Widmaier discloses, in ¶0026; ¶0031-33; Figs. 1 and 3, the concept of using a midline to strategically position source between two adjacent streamers.   	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to position a combination of the mini streamer with couple sources to be respective position between two main streamers as claimed, with the motivation to enhance the survey data acquisition of the system. 	5) Regarding claim 6, see analysis of the rejection of claim 5, in view of the same motivation to combine the teachings by Widmaier as presented in the rejection of claim 5 with Keers and Steenstrup. 	6) Regarding claim 7, Keers and Steenstrup teach the at least one auxiliary port side source located equidistant from the central port side streamer (Keers: Fig. 1 distance X2). 	As per the limitation a midline of the central port side streamer and the at least one auxiliary port side streamer. 	Keers illustration of the mini streamers 150(s), in Fig. 1, illustrates being space at locations that would have them between the at least one auxiliary side streamer and the central side streamer.  	Widmaier discloses, in ¶0026; ¶0031-33; Figs. 1 and 3, the concept of using a midline to strategically position sources between streamers.   	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a midline to strategically position sources between streamers as taught by Widmaier, into the system as taught by Keers and Steenstrup, with the motivation to enhance the survey acquisition technique of the system. 	7) Regarding claim 8, Keers and Steenstrup teach the at least one auxiliary starboard side source located equidistant from the central starboard side streamer (Keers: Fig. 1 distance X2). 	As per the limitation a midline of the central starboard side streamer and the at least one auxiliary starboard side streamer. 	Keers illustration of the mini streamers 150(s), in Fig. 1, illustrates being space at locations that would have them between the at least one auxiliary side streamer and the central side streamer.  	Widmaier discloses, in ¶0026; ¶0031-33; Figs. 1 and 3, the concept of using a midline to strategically position sources between streamers.   	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a midline to strategically position sources between streamers as taught by Widmaier, into the system as taught by Keers and Steenstrup, with the motivation to enhance the survey acquisition technique of the system. 	8) Regarding claim 9, as per the limitation wherein the first distance and the second distance are equal. 	Widmaier discloses, in ¶0031, the concept of equally spacing streamers. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of equally spacing streamers as taught by Widmaier, into the system as taught by Keers and Steenstrup, with the motivation to enhance subsurface illumination area as explicitly taught by Widmaier. 	9) Regarding claims 10 and 15, while Keers and Steenstrup are silent an offset between the first path and the second path. 	Widmaier illustrates, in ¶0036 with reference to Fig. 4, the concept of offsetting paths. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of offsetting paths as taught by Widmaier, into the system as taught by Keers and Steenstrup, with the motivation to improve surface illumination area with fewer passes as explicitly taught by Widmaier. 	  	10) Regarding claims 12 and 17, Keers and Steenstrup with the same motivation to combine the teaching by Widmaier in the rejection of claim 10 teach a vessel (Keers: Fig. 1) configured to tow the receiver array and the source array (Keers: Fig. 1), wherein:  	the vessel tows the receiver array and the source array during a first pass (Widmaier: ¶0036 with reference to Fig. 4); and the vessel tows the receiver array and the source array during a second pass (Widmaier: ¶0036 with reference to Fig. 4); and wherein the vessel during the first pass is located a distance from the vessel during the second pass ((Widmaier: ¶0036 with reference to Fig. 4)), the distance based on a number of the plurality of streamers and a distance between the plurality of streamers (Widmaier: ¶0030-36 with reference to Figs. 3-4).  	11) Regarding claim 16, Keers and Steenstrup with the same motivation to combine the teaching by Widmaier in the rejection of claim 10 teach providing the source array, the source array towed during a third pass defines a third path (Widmaier: ¶0036 with reference to Fig. 4). 	As per the limitation the third path interleaved with the second path such that the third path partially overlaps the second path. 	Steenstrup, discloses, in claims 1 and 18, the concept of traverses a first and second path that overlap (corresponding to interleaved paths). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of traverses a second path and third path that overlap as taught by Steenstrup, with the motivation to enhance the survey acquisition technique of the system. 	12) Regarding claim 19, Keers and Steenstrup with the same motivation to combine the teaching by Widmaier in the rejection of claim 10 teach receiving, by the receiver array, diffraction data that includes diffracted waves originating from a seabed object (Keers: ¶0033) and generated from a source shot (Widmaier: ¶0030).
Claim(s) 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keers in view of Steenstrup, and in further view of Siliqi et al. (“Siliqi”, US 2018/0259666 A1, IDS). 	 	1) Regarding claims 11 and 20, Keers and Steenstrup teach the source array to generate acoustic waves (Keers: ¶0033), the acoustic waves to diffract off of a seabed object (Keers: ¶0033 with regard to the reflected signals corresponding to diffraction).  	As per the limitation the receiver array to receive diffracted waves originating from the seabed object. 	Keers discloses, in ¶0033, the concept of receiving acoustic waves. 	Siliqi discloses, in ¶0037, the concept of receiving reflected, and/or refracted and/or diffracted waves for data acquisition. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of receiving reflected, and/or refracted and/or diffracted waves for data acquisition as taught by Siliqi, into the system as taught by Keers and Steenstrup, with the motivation to enhance the data acquisition features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20080267010 A1, multiple streamer survey acquisition systems.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684